DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to submission of application on 12/21/2017. 
Claims 1-11 are presented for examination.

Priority
Applicant’s claim for the benefit of a prior-filed PCT application PCT/IB2016/001060 filed on 6/27/2016, which further claims benefit of U.S. Provisional Patent application 62/184,803] filed on 6/25/2015 is acknowledged and admitted.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements submitted on 2/21/2018, 7/05/2019 and 6/07/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show Production Data labelled as Element 124 in Figure 1 (please see [0031]) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Specification
The Specification filed on 12/21/2017 is acceptable for examination purposes.

Claim Objections
Claims 1-4, 7 and 9-10 are objected to because of the following informalities:  
Claim 1 lines 8 and 10-11 recite, in part, "of the given individual". Examiner suggests adding 'candidate' for clarity to become "of the given candidate individual".
Claim 1 lines 8 and 10 recite, in part, “dependence upon the training data”. Examiner suggests changing to “dependence upon the samples of training data” as introduced in line 2.
Claim 2 line 16 recites, in part, “the battery of trials”. Examiner suggest changing to “a battery of trials” as this is first introduced.
Claim 3 line 1 recites, in part, “wherein in applying”. Examiner suggests changing to “wherein applying”. 
Claim 3 line 5 recites, in part, “a data entry”. Examiner suggests changing to “the data entry” referring back to “data entry” introduced in Claim 2 line 2.
s” as disclosed in the Specification [0098].
Claim 7 line 2 recites, in part, “in response to a data entry”. Examiner suggests changing to “in response to the data entry” referring to “data entry” in Claim 2 line 2.
Claim 7 line 3 recites, in part, “in response to the data entry a one of the actor-level cycles”. Examiner suggests changing to “in response to the data entry in one of the actor-level cycles” if that was the intention.
Claim 9 line 5 recites, in part, “library of available actor-level action types”. Examiner suggests changing to “library of available actor-level actions” as disclosed in Specification [0098]. 
Claim 9 line 7 recites, in part, “by an actor of an actor-level action type which entails an energy cost”. Examiner suggests changing to “by the actor of an actor-level action which entails an energy cost”.
Claim 10 lines 2-3 recite, in part, “by an actor of an action which transfers energy”. Examiner suggests changing to “by the actor of an action which transfers energy”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102 (a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by O’Reilly et al. (“EC-Star: A Massive-Scale, Hub and Spoke, Distributed Genetic Programming System”, hereinafter O’Reilly).

    PNG
    media_image1.png
    672
    769
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    187
    774
    media_image2.png
    Greyscale

Regarding claim 1,
O’Reilly discloses a computer-implemented data mining system, for use with a data mining training database containing samples of training data, each of the samples having at least one data entry, comprising (Hodjat Introduction Para. 1 recites “In this chapter we introduce a platform named EC-Star. The platform pioneers a distributed Genetic Programming (GP) model upon a commercial volunteer resource, parallel computing framework.” EC-Star platform upon a parallel computing framework (i.e. computer-implemented data mining system)): 
a training system having stored accessibly thereto a candidate database having a pool of candidate individuals, each candidate individual having a respective pool of actors and a respective set of parameters which influence evolution of the actors in the respective pool of actors, the training system, for each given one of at least a subset of the candidate individuals (Hodjat EC-Star’s Evolution Coordinator Para. 1, EC-Star’s Evolution Engine Para. 1 and The Fitness Case Server Para. 1 recites the following: 

“The Evolution Coordinator maintains a layered Archive – a sorted set of individuals that are currently the best from all Evolution Engines. The top level of this Archive consists of the best individuals at a given time – i.e. the solution. The Evolution Coordinator uses the Archive as a reservoir of individuals to be sent out to each Evolution Engine in order to improve fitness and possibly mix their genetic material with the endemic population that evolves on each Evolution Engine.”	

“Each Evolution Engine is an execution environment of evolutionary computation. It has a defined target population size. At initialization, see Algorithm 1, it receives a set of features (indicators) and some individuals from the Evolution Coordinator before generating the rest randomly. To execute its evolutionary loop, it obtains fitness cases (training data from a machine learning perspective) from the Fitness Case Server as a Data Package.”

“The Fitness Case Server disseminates random packages of fitness cases upon Evolution Engine requests. A Data Package consists of column-wise features and row-wise time-series data… Each generation, the population on an Evolution Engine is evaluated with respect to a certain predefined number of Data Packages. This quantity is only a subset of the entire data set implying that evolution takes place while the population is progressively evaluated against more Data Packages”

Training system as Distributed GP model depicted in 6.1 with evolution coordinator, evolve engine, and fitness case server; candidate database as Fitness Case Server, pool of candidate individuals as population with both random individuals and received EC individuals, candidate individual as received EC individuals, randomly generated individuals as actors; featureSet and set of features as parameters):
evolving the parameters of the given individual in dependence upon the training data, and evolving each of the actors of the given individual in dependence upon the training data and further in dependence upon the parameters of the given individual (Hodjat EC-Star's Evolution Engine and EC-Star’s Classifier Representation and Fitness Evaluation recites the following:

 “Each classifier of a population is evaluated on the Data Package, and after a fixed number of Data Packages – the Training Window – selection, reproduction and variation take place and the next generation’s population is again tested and evolved. It periodically receives individuals from the Evolution Coordinator to integrate into its current population. To the Evolution Coordinator, it reports its best individuals and returns updated fitness information on the individuals it receives.”

“In EC-Star, an individual or classifier consists of an age, set of rules and a fitness, see Table 6.1.”

Each individual/classifier consisting of an age, set of rules and a fitness evaluated on the Data Packages that have best individuals and sets of features (i.e. evolving the parameters of the given individual depending on the training data). Reporting its best individuals and returns updated fitness information on individuals received (i.e. evolving each of the actors depending on the training data)); and 
a production system (Hodjat EC-Star Architecture recites “EC-Star has two software layers; a parallelization framework lower layer which supports a distributed GP model upper layer, as shown in Fig. 6.1.” Parallelization framework lower layer (i.e. Production system)): 
operating a deployed one of the individuals from the pool of candidate individuals to assert actions in dependence upon the production data, the actions asserted by the deployed individual being dependent on a response of the actors of the deployed individual to the production data (Hodjat Summary, EC-Star’s Classifier Representation and Fitness Evaluation, and Fitness Evaluation of a Classifier recite the following, respectively:

“Scalability: The Pool Server/Evolution Coordinator is capable of handling many clients and multiple Pool Servers can be deployed to extend the amount of clients available for computation. Multiple Data Servers/Fitness Case Servers can be deployed to scale up to larger and larger amounts of data to be used as fitness cases. Multiple clients/Evolution Engines can come and go as volunteers.” (Deployed Pool Server/Evolution Coordinator and Multiple Data Servers/Fitness Case Servers scaled to amount of data and clients (i.e. deployed individuals in pools of candidate individuals). Examiner interprets a deployed environment with pool servers with clients and data servers as a production environment with production data. Please also see abstract mapping in figure 6.1.)

“In EC-Star, an individual or classifier consists of an age, set of rules and a fitness, see Table 6.1. Each rule is a size-varying conjunctive set of conditions with an associated action, the latter of which represents a class in a classification problem. Each condition acts as a propositional variable, which is then applied to the real-valued training environment.” (Each individual/classifier consisting of a set of rules made up of conditions and actions that is applied (i.e. actions from individuals depending on the data). Examiner is interpreting a deployed environment in place of the training environment.)

“Each individual in an Evolution Coordinator’s population is evaluated with respect to a set of fitness cases (also known as training data) which spans one or more Data Packages. For each fitness case (or row of data), the variables in the classifier’s rules’ conditions are bound to the features of the fitness case. For each rule of the classifier, the body of the rule – that is, the rule’s conditions – is tested for its truth value. If all conditions in the rule’s body evaluate to true, the rule is added to a Match Set. When all rule bodies have been tested, a voting mechanism referencing the Match Set elects a single rule’s action to “act” on behalf of the classifier. - This action becomes the classifier’s predicted class for the fitness case. The prediction is compared against the actual class (available in a special column) and fitness is assigned according to whether there is agreement. Fitness scoring takes place for each row of fitness case data in a Data Package and a set number of Data Packages
before a new population is created through selection, mutation and crossover.” (Testing the Individual’s/Classifier’s rule’s conditions for its truth value and after all testing compared against actual class to update fitness scoring in Data Package (i.e. assert actions and actions asserted by individual dependent upon response))

, and 
further evolving the actors of the deployed individual in dependence upon the parameters of the given individual and the production data (Hodjat Fitness Evaluation of a Classifier, as cited above, recites “The prediction is compared against the actual class (available in a special column) and fitness is assigned according to whether there is agreement. Fitness scoring takes place for each row of fitness case data in a Data Package and a set number of Data Packages before a new population is created through selection, mutation and crossover.” Creating a new population via selection, mutation and crossover (i.e. evolving the actors of the deployed individual)).  


    PNG
    media_image3.png
    365
    778
    media_image3.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hodjat et al. (US 20130124440 A1, hereinafter Hodjat) in view of O’Reilly.

    PNG
    media_image4.png
    540
    578
    media_image4.png
    Greyscale

Regarding claim 2,
Hodjat discloses a computer-implemented data mining system, for use with a data mining training database containing a plurality of training samples, each of the training samples having a set of at least one data entry, comprising (Hodjat [0043] recites “FIG. 1 is an overall diagram of an embodiment of a data mining system incorporating features of the invention.”): 
a memory storing a candidate database having a pool of candidate individuals (Hodjat [0043] and [0049] recites “The candidate gene pool database 116 includes a portion 118 containing the elitist pool. [0049] Preferably, however, the experience layers are only implied by the layer parameters and the individuals can actually be located anywhere in memory. In one embodiment, the individuals in candidate gene pool 116 are stored and managed by conventional database management systems (DBMS), and are accessed using SQL statements.” Candidate gene pool database 116 located in memory (i.e. memory storing a candidate database with pool of candidate individuals)), 
each candidate individual in at least a non-null subset of the candidate individuals having a respective pool of actors and a respective set of parameters which influence evolution of actors in the respective pool of actors (Hodjat [0050] and [0060] recites “An individual created by procreation is considered herein to constitute a different individual than its parents, even though it retains some if its parents' genetic material. In this embodiment, the individual identifies an ID 312, its experience level 314, its current fitness estimate 316, and its fitness trial history 324. It also includes one or more "rules" 318, each of which contains one or more conditions 320 and an output 322 to be asserted if all the conditions in a given sample are true. [0060] Gene testing module 512 then proceeds to test the population in the gene pool 116 on the training data 114. Only a subset of the population in the gene pool 116 is tested at this point. As used herein, the term "subset", unless otherwise qualified, includes both proper and improper subsets as well as the null set. However, for the reasons explained above, the subset which is tested at this point is a non-null subset which includes only those individuals that have not yet reached the top layer L.sub.T of the elitist pool 118 (of which there are none initially).” Non-null subset of population of individuals; rules 318 and parameters of ID 312, experience level 314, current fitness estimate 316, and fitness trial history 324 (i.e. non-null subset of candidate individuals; respective pool of actors and set of parameters)), 
each candidate individual further having associated therewith an indication of a respective fitness estimate (Hodjat [0038] recites “The individuals in the top layer are assumed to have a relatively accurate estimate of their fitness, and since after the top layer is full the goal of the evolutionary algorithm is to identify individuals that are better than the ones already there, it makes sense to avoid devoting resources to individuals which already appear to be inferior. Thus in the embodiment, once the elitist pool minimum fitness is set, any individual being considered into the elitist pool can only be added if it has a fitness value above the elitist pool minimum fitness.” Any individual being considered into the elitist pool can only be added if it meets a minimum fitness and elitist individuals with estimates of their fitness (i.e. each candidate individual having a respective fitness estimate)); 
a candidate pool processor which (Hodjat [0058] recites, in part, “In particular, the gene testing module 512, competition module 514, and procreation module 516 are also considered herein to be sub-modules of a gene pool processor module 520.” Gene pool processor (i.e. candidate pool processor)):
applies the training samples to individuals from the candidate pool (Hodjat [0060] recites, in part, “Gene testing module 512 then proceeds to test the population in the gene pool 116 on the training data 114.” Testing the population in the gene pool on training data (i.e. applying training data to individuals)), 
each individual being tested processing its actors through N>1 actor-level cycles of activity in{00626840.DOCX } 42Atty. Docket No.: GNFN 3 130-3 response to each of the data entries (Hodjat [0060] recites “Each individual in the subset undergoes a battery of tests or trials on the training data 114, each trial testing the individual on one sample 410. In one embodiment, each battery might consist of only a single trial. Preferably, however, a battery of tests is much larger, for example on the order of 1000 trials. In one embodiment, at least the initial battery of tests includes at least ExpMin(L.sub.1) trials for each individual, to enable the initial individuals to qualify for consideration for the first layer of the elitist pool 118. Note there is no requirement that all individuals undergo the same number of trials.” Battery of tests or trials and each trial testing individual on sample (i.e. N > 1 actor level cycles of activity and response to each data entry)), and 
updates the fitness estimate associated with each of the individuals being tested in dependence upon both the training data in the battery of trials (Hodjat [0063] recites “After the tests, gene testing module 512 updates the fitness estimate associated with each of the individuals tested. In an embodiment, the fitness estimate may be an average of the results of all trials of the individual.”); 
a competition module which selects individuals for discarding from the candidate pool in dependence upon predefined criteria (Hodjat [0074] recites “After the gene testing module 512 has updated the fitness estimate associated with each of the individuals tested, competition module 514 updates the candidate pool 116 contents in dependence upon the updated fitness estimates. The operation of module 514 is described in more detail below, but briefly, the module considers individuals from lower layers for promotion into higher layers, discards individuals that do not meet the minimum individual fitness of their target layer, and discards individuals that have been replaced in a layer by new entrants into that layer.” Meeting minimum individual fitness of target layer and competition module 514 (i.e. dependence upon predefined criteria and competition module)); and 
a candidate harvesting module providing for deployment selected ones of the individuals from the candidate pool (Hodjat [0078] recites “Sometime after the top layer of elitist pool 118 is full, individuals can be harvested for use by production system 112. Gene harvesting module 518 retrieves individuals for that purpose.” Gene harvesting module 518 and for use by production system (i.e. candidate harvesting module and deployment of selected individual)).
However, Hodjat does not explicitly disclose the actors of the individual collaborating to assert an action for the individual in response to the data entry, and dependence upon actions asserted by the respective individual.
O’Reilly teaches the actors of the individual collaborating to assert an action for the individual in response to the data entry (O’Reilly Fitness Evaluation of a Classifier Sections, in part, recites “For each rule of the classifier, the body of the rule – that is, the rule’s conditions – is tested for its truth value. If all conditions in the rule’s body evaluate to true, the rule is added to a Match Set. When all rule bodies have been tested, a voting mechanism referencing the Match Set elects a single rule’s action to “act” on behalf of the classifier. This action becomes the classifier’s predicted class for the fitness case. The prediction is compared against the actual class (available in a special column) and fitness is assigned according to whether there is agreement.” Classifier, each rule of the classifier, rule’s action and fitness case (i.e. individual, actors, action and data entry)), and 
dependence upon actions asserted by the respective individual (O’Reilly Fitness Evaluation of a Classifier Section, in part, recites “This action becomes the classifier’s predicted class for the fitness case. The prediction is compared against the actual class (available in a special column) and fitness is assigned according to whether there is agreement.” Action becomes the classifier’s class after testing and consensus; fitness assigned accordingly (i.e. fitness estimate dependent on actions asserted) Additionally, please see Algorithm 2 depicted below with respect to figure 6.5 above).
O’Reilly and Hodjat are both directed to genetic algorithms. In view of the teachings of O’Reilly, it would have been obvious to one of ordinary skill in the art to apply the teachings of O’Reilly to Hodjat before the effective filing date of the claimed invention in order to have a system and framework which enables representation of multiple solutions in a massive-scale, distributed environment (cf. O’Reilly Abstract and EC-Star’s Classifier Representation and Fitness Evaluation Sections recites the following: 
“We describe a new Genetic Programming system named EC-Star. It is supported by an open infrastructure, commercial-volunteer-client parallelization framework. The framework enables robust and massive-scale evolution and motivates the hub and spoke network topology of EC-Star’s distributed GP model.” 

“The representation of individuals in EC-Star is very similar to a classifier in the so-called Pitt-Style version of a Learning Classifier System (LCS) (Urbanowicz and Moore 2009; Jong et al. 1993). As in a Pitt-style LCS, the individual or classifier represents a full solution-space – that is, each individual contains the rules needed to classify a row of test data (in distinction to the Michigan-style of LCS in which all classifiers together represent a classification solution). And like Pitt-style LCS, each rule-set is assigned a fitness.”).


    PNG
    media_image5.png
    656
    643
    media_image5.png
    Greyscale


Regarding claim 3, 
The Hodjat/O’Reilly Combination teaches the system of claim 2, wherein in applying the training samples to a particular one of the individuals: 
each of the actors of the particular individual asserts an actor-level action at each of the actor-level cycles in response to the training data (O’Reilly Algorithm 2 and Fitness Evaluation of a Classifier Section, in part, recites “Each individual in an Evolution Coordinator’s population is evaluated with respect to a set of fitness cases (also known as training data) which spans one or more Data Packages. For each fitness case (or row of data), the variables in the classifier’s rules’ conditions are bound to the features of the fitness case. For each rule of the classifier, the body of the rule – that is, the rule’s conditions – is tested for its truth value.” Each rule of an individual tested for its truth value at each iteration/trial also highlighted in algorithm 2 (i.e. actors assert actions at each cycle)); and 
the action asserted for the individual in response to a data entry is responsive to the actor-level actions asserted by the actors at the actor-level cycles (Hodjat [0056] recites “The training data is arranged in the database 114 as a set of samples, each with parameters and their values, as well as sufficient information to determine a result that can be compared with an assertion made by an individual on the values in the sample.”). 
See motivation for claim 2 above.

Regarding claim 4, 
The Hodjat/O’Reilly Combination teaches the system of claim 3, wherein each of the individuals has associated therewith a respective library of actor-level action types that are available to each of the individual's actors for assertion during the actor-level cycles (Hodjat [0052] recites “A rule is a conjunctive list of indicator-based conditions in association with an output. Indicators are the system inputs that can be fed to a condition. These indicators are represented in the training database 114, as well as in the production data 124. Indicators can also be introspective, for example by indicating the fitness estimate of the individual at any given moment. In the embodiment of FIG. 1, the individual's conditions are all specified as parameter/value ("P/V") pairs.” Each rule with list of conditions and associated output represented in production data and training database (i.e. library of available actor-level actions) Examiner interprets the output as the actor-level action), 
wherein each of the individuals has associated therewith a respective library of indicators in response to which the individual's actors can select an actor-level action to assert during the actor-level cycles (Hodjat [0052] recites “A rule is a conjunctive list of indicator-based conditions in association with an output. Indicators are the system inputs that can be fed to a condition. These indicators are represented in the training database 114, as well as in the production data 124.” List of indicator-based conditions and indicators represented in production data and training database that can be fed to a condition (i.e. library of indicators and can be selected)), 
one of the individuals in the candidate pool differs from a second one of the individuals in the candidate pool in their respective libraries of actor-level action types and/or indicators (Hodjat [0050] recites “FIG. 3 is a symbolic drawing of an individual 310 in either the candidate gene pool 116 or the production gene population 122. As used herein, an "individual" is defined by its contents. An individual created by procreation is considered herein to constitute a different individual than its parents, even though it retains some if its parents' genetic material.” Parent and child from candidate gene pool with their own respective content to include rules (i.e. one individual differing from a second individual in the candidate pool)).  
See motivation for claim 2 above.

Regarding claim 5, 
The Hodjat/O’Reilly Combination teaches the system of claim 4, further comprising a procreation module which evolves new individuals for the candidate pool at least in part by crossover and/or mutation of the indicators and actor-level action types in the libraries of parent ones of the new individuals (Hodjat [0076] recites “After the candidate gene pool 116 has been updated, a procreation module 516 evolves a random subset of them. Only individuals in the elitist pool are permitted to procreate. Any conventional or future-developed technique can be used for procreation. In an embodiment, conditions, outputs, or rules from parent individuals are combined in various ways to form child individuals, and then, occasionally, they are mutated. The combination process for example may include crossover--i.e., exchanging conditions, outputs, or entire rules between parent individuals to form child individuals.” Procreation module evolving subset by combining conditions, outputs and rules through mutation or crossover of parent individuals to form child individuals (i.e. procreation module which evolves new individuals by crossover and/or mutation of indicators and actor-level actions from parents)).    
See motivation for claim 2 above.


Regarding claim 6, 
The Hodjat/O’Reilly Combination teaches the system of claim 3, wherein the actor-level actions are selected by each of the actors of the particular individual from a library of available actor-level actions (Hodjat [0030] recites “Once fit individuals have been identified, they can be used to identify patterns in production data which are likely to produce the desired result.” Identifying individual which comprises set of rules made up of indicator-based conditions and associated outputs from production data (i.e. selecting actor-level actions from library of actions)), 
wherein one of the available actor-level actions comprises asserting a signal readable by actors of the particular individual (Hodjat [0030] recites “In a financial assets trading environment, the individual can be used to detect patterns in real time data and assert trading signals to a trading desk.” Example financial environment where individual is selected and signal is asserted (i.e. )), and 
wherein one of the actors of the particular individual asserts an actor-level action in response to signals asserted by other actors of the particular individual (Hodjat [0052] and [0053] recites, in part, “[0052] A rule is a conjunctive list of indicator-based conditions in association with an output… Another embodiment can also include conditions which are themselves conditioned on other items (such as other conditions in the rule or in a different rule or the result of another entire one of the rules). [0053] In a financial asset trading embodiment…Such trades are performed in accordance with a set of rules that define the individual thereby prompting it to buy, sell, hold its position, or exit its position. The outputs of the rules are trading action signals or instructions, such as buy, sell, exit or hold.” Action signals/output that may trigger other rules (actor-level action in response to an actor-level action)).  
See motivation for claim 2 above.


Regarding claim 7, 
The Hodjat/O’Reilly Combination teaches the system of claim 2, wherein the actors of the individual collaborating to assert an action for the individual in response to a data entry includes the actors of the individual communicating among themselves in response to the data entry a one of the actor-level cycles (O’Reilly Fitness Evaluation of a Classifier Sections, in part, recites “ For each rule of the classifier, the body of the rule – that is, the rule’s conditions – is tested for its truth value. If all conditions in the rule’s body evaluate to true, the rule is added to a Match Set. When all rule bodies have been tested, a voting mechanism referencing the Match Set elects a single rule’s action to “act” on behalf of the classifier.” Voting mechanism referencing the Match Set amongst the tested rules (i.e. actors communicating among themselves)).
See motivation for claim 2 above.

Regarding claim 11, 
Hodjat discloses a computer-implemented data mining system, for use with a database of deployed individuals, each of the individuals having a respective pool of actors and a respective set of parameters which influence evolution of the actors in the respective pool of actors, the parameters of each individual having been evolved based on training data, comprising (Hodjat Fig. 1 and [0017] recites “FIG. 1 is an overall diagram of an embodiment of a data mining system incorporating features of the invention.” Data mining system depicted in figure 1 (i.e. computer-implemented data mining system)): 
operating a deployed one of the individuals from the database of deployed individuals to assert actions in dependence upon production data (Hodjat [0044] recites “The production system 112 operates according to a production gene population in another database 122. The production system 112 applies these individuals to production data 124, and produces outputs 126, which may be action signals or recommendations.” Operates on individuals from a production gene population and applied to production data producing outputs which may be action signals (i.e. operating deployed individuals from a production database to assert actions on production data)), 
the actions asserted by the deployed individual being dependent on a response of the actors of the deployed individual to the production data (Hodjat [0044] recites “In the financial asset trading environment, for example, the production data 124 may be a stream of real time stock prices and the outputs 126 of the production system 112 may be the trading signals or instructions that one or more of the individuals in production gene population 122 outputs in response to the production data 124.” Outputs from individuals in production gene population in response to production data (i.e. actions asserted by deployed individuals dependent upon response to production data)). 
However, Hodjat does not explicitly disclose further evolving the actors of the deployed individual in dependence upon the parameters of the given individual and the production data.
O’Reilly teaches further evolving the actors of the deployed individual in dependence upon the parameters of the given individual and the production data (O’Reilly Algorithm 2 and _ recites “The prediction is compared against the actual class (available in a special column) and fitness is assigned according to whether there is agreement. Fitness scoring takes place for each row of fitness case data in a Data Package and a set number of Data Packages before a new population is created through selection, mutation and crossover. See Algorithm 2 for pseudocode of this process.” New population created through selection, mutation and crossover after comparing prediction to actual class from data package (i.e. further evolving depending on parameters of given individual). Additionally, O’Reilly Algorithm 2 line 23 of pseudocode shows further evolving of elitist pool after assertions.).
O’Reilly and Hodjat are both directed to genetic algorithms. In view of the teachings of O’Reilly, it would have been obvious to one of ordinary skill in the art to apply the teachings of O’Reilly to Hodjat before the effective filing date of the claimed invention in order to have a system and framework where each environment periodically receives individuals to integrate into its current population, report its best individuals and return updated fitness information on received individuals on a massive-scale, distributed environment (cf. O’Reilly Abstract and EC-Star’s Evolution Engine Sections recite the following: 
“We describe a new Genetic Programming system named EC-Star. It is supported by an open infrastructure, commercial-volunteer-client parallelization framework. The framework enables robust and massive-scale evolution and motivates the hub and spoke network topology of EC-Star’s distributed GP model.” 

“Each Evolution Engine is an execution environment of evolutionary computation. It has a defined target population size. At initialization, see Algorithm 1, it receives a set of features (indicators) and some individuals from the Evolution Coordinator before generating the rest randomly. To execute its evolutionary loop, it obtains fitness cases (training data from a machine learning perspective) from the Fitness Case Server as a Data Package. Each classifier of a population is evaluated on the Data Package, and after a fixed number of Data Packages – the Training Window – selection, reproduction and variation take place and the next generation’s population is again tested and evolved. It periodically receives individuals from the Evolution Coordinator to integrate into its current population. To the Evolution Coordinator, it reports its best individuals and returns updated fitness information on the individuals it receives. See Algorithm 2 for more details.”).


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hodjat in view of O’Reilly and in further view of Merelo-Guervós et al. (“Pool-Based Distributed Evolutionary Algorithms Using an Object Database”, hereinafter Merelo).


Regarding claim 8, 
The Hodjat/O’Reilly Combination teaches the system of claim 2, each of the individuals in the subset of candidate individuals, each of the actors in the pool of actors for the individual, and the candidate pool processor. 
However, The Hodjat/O’Reilly Combination does not teach wherein each of the individuals in the subset of candidate individuals further has associated therewith an energy treasury for the individual as a whole, wherein each of the actors in the pool of actors for the individual has associated therewith an energy level which affects the actor's ability to survive, and wherein the candidate pool processor further: changes the energy treasury of each of the individuals being tested in dependence upon changes to the fitness estimate of the individual; and allocates the changes in the energy treasury among one or more of the actors of the respective individual.
Merelo teaches wherein each of the individuals in the subset of candidate individuals further has associated therewith an energy treasury for the individual as a whole (Merelo Pg. 450, Section 3 SofEA, a CouchDB-Based Evolutionary Algorithm recites, in part, “This version number, or revision, will be used to characterize the state of a chromosome in the population… – Elimination: the population (chromosomes in revision 2) is reduced down to a fixed number of chromosomes so that the less fit are progressively eliminated from it.” The states of the chromosomes of the population (i.e. energy treasury associated with the individuals)),
wherein each of the actors in the pool of actors for the individual has associated therewith an energy level which affects the actor's ability to survive (Merelo Pg. 450, Section 3 SofEA, a CouchDB-Based Evolutionary Algorithm recites the following: 
“Population will be stored in CouchDB. A document will include a chromosome, a random number and the fitness value. Besides, CouchDB includes two other pieces of data into each document: the key (which will coincide with the chromosome) and a version number. This version number, or revision, will be used to characterize the state of a chromosome in the population:

 – Revision 1: newly created chromosome, no fitness computed yet
 – Revision 2: chromosome with fitness
 – Revision 3: dead chromosome.”

Revision to characterize a state of a chromosome in the population and revision 3 indicating dead chromosome for elimination (i.e. energy level associated with actors affecting survival)), and 
wherein the candidate pool processor further: 
changes the energy treasury of each of the individuals being tested in dependence upon changes to the fitness estimate of the individual (Merelo Pg. 449, Section 3 SofEA, a CouchDB-Based Evolutionary Algorithm, in part, recites “Revisions are updated naturally by CouchDB; when a chromosome is updated with its fitness it is moved from revision 1 to 2; any further operation will take it to revision 3.”); and 
allocates the changes in the energy treasury among one or more of the actors of the respective individual (Merelo Pg. 450, Section 3 SofEA, a CouchDB-Based Evolutionary Algorithm recites the following:
“Since one of the strong points of CouchDB is its ability to cope with a high number of simultaneous requests, the EA itself has been divided into four different programs, which will operate independently and asynchronously.

– Initialization: will create a set of chromosomes in revision 1.
– Evaluation: will take packets of chromosomes in revision 1, compute their fitness, upgrading them to revision 2 (in traditional EA parlance, they would be part of the population).
– Reproduction: packets of chromosomes in revision 2 will be crossed over and mutated; newly generated chromosomes are obviously in revision 1.
– Elimination: the population (chromosomes in revision 2) is reduced down to a fixed number of chromosomes so that the less fit are progressively eliminated from it.”

Initialization, Evaluation, Reproduction and Elimination allocating revisions or changing states of chromosomes (i.e. allocating changes in the energy treasury among actors)).
Merelo and The Hodjat/O’Reilly Combination are both directed to genetic algorithms. In view of the teachings of Merelo, it would have been obvious to one of ordinary skill in the art to apply the teachings of Merelo to Hodjat as modified by O’Reilly before the effective filing date of the claimed invention in order to use a database capable to perform in a distributed evolutionary computing framework that provides a natural way to characterize and update state (cf. Merelo Pg. 447, Section 1 Introduction & Pg. 450, Section 3 SofEA, a CouchDB-Based Evolutionary Algorithm recite the following: 
“All these features make NoSQL databases an ideal candidate for creating the backoffice for a distributed computation experiment; even more so when most systems allow replication, so that a multi-star (that is, multiple and linked servers with clients hanging from each one) infrastructure can be created and single-points of failure avoided. This is what we have done in this paper: we have used CouchDB (a NoSQL DBMS) to set up a distributed evolutionary computing framework.”

“Besides, CouchDB includes two other pieces of data into each document: the key (which will coincide with the chromosome) and a version number… This version number, or revision, will be used to characterize the state of a chromosome in the population… Revisions are updated naturally by CouchDB.”

)


Regarding claim 9, 
The Hodjat/O’Reilly/Merelo Combination teaches the system of claim 8, wherein each of the actors of the particular individual asserts an actor-level action at each of the actor-level cycles in response to the training data (O’Reilly Fitness Evaluation of a Classifier Sections, in part, recites “For each rule of the classifier, the body of the rule – that is, the rule’s conditions – is tested for its truth value. If all conditions in the rule’s body evaluate to true, the rule is added to a Match Set.” Each rule of a classifier/individual is tested for its truth value (i.e. each actor asserts actor-level actions). Additionally, please see Hodjat Figure 6.5 and Algorithm 2 screenshots. For example ), 
wherein the actor-level actions are selected by each of the actors of the particular individual from a library of available actor-level action types (Hodjat [0052] recites “A rule is a conjunctive list of indicator-based conditions in association with an output. Indicators are the system inputs that can be fed to a condition. These indicators are represented in the training database 114, as well as in the production data 124.” List of indicator-based conditions and associated output represented in production data and training database (i.e. library of actor-level actions and can be selected)), and 
wherein allocating the changes in the energy treasury among one or more of the actors of the respective individual comprises assertion by an actor of an actor-level action type which entails an energy cost to the actor (Merelo Pg. 450, Section 3 SofEA, a CouchDB-Based Evolutionary Algorithm, in part, recites “Evaluation: will take packets of chromosomes in revision 1, compute their fitness, upgrading them to revision 2 (in traditional EA parlance, they would be part of the population).” Revision number changes as a result of operation on chromosomes where revision 1 becomes 2 after fitness computed and 3 means dead chromosome (i.e. energy cost)), and 
wherein the candidate pool processor tombstones actors whose energy level falls below a predetermined minimum (Merelo Pg. 450, Section 3 SofEA, a CouchDB-Based Evolutionary Algorithm, in part, recites “Elimination: the population (chromosomes in revision 2) is reduced down to a fixed number of chromosomes so that the less fit are progressively eliminated from it.” Eliminating chromosomes when revision number is 3 and where chromosome is left with 1 revision (i.e. tombstone actors and energy level falls below a predetermined minimum)).
	See motivation for claim 8 above.

Regarding claim 10, 
The Hodjat/O’Reilly/Merelo Combination teaches the system of claim 9, wherein allocating the changes in the energy treasury among one or more of the actors of the respective individual further comprises assertion by an actor of an action which transfers energy from the individual's energy treasury to the actor (Merelo Pg. 450, Section 3 SofEA, a CouchDB-Based Evolutionary Algorithm, in part, recites “Reproduction: packets of chromosomes in revision 2 will be crossed over and mutated; newly generated chromosomes are obviously in revision 1.” Chromosomes reproducing by crossover and mutation generating new chromosomes affecting revision numbers of chromosomes (i.e. allocating changes in the energy treasury of individuals which transfers energy from an individual). Examiner interprets the chromosomes (i.e. parents) reproducing to create offspring with via initialization with revision number 1 (i.e. transferring energy) as actors transferring energy after an evaluation (i.e. fitness score assessment) where the parent chromosome may be eliminated afterwards; please see claim 9 above)).
	See motivation for claim 8 above.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ferringer et al. (US-20100293119-A1) teaches systems and methods for utilizing evolutionary algorithms and other genetic resources to produce designs for multi-objective optimization problems.
Shahrzad et al. (U.S. Patent No. 9304895) teaches an embodiment of a data mining system related to applicant’s data mining system.
Shahrzad et al. (U.S. Patent No. 9466023) teaches an embodiment of a data mining system related to applicant’s data mining system.
Demaneuf et al. (U.S. Patent No. 9367816) teaches an embodiment of a data mining system related to applicant’s data mining system.
Hodjat et al. (U.S. Patent No. 9256837) teaches an embodiment of a data mining system related to applicant’s data mining system.
Hughes et al. (U.S. Patent No. 5930780) teaches a distributed genetic algorithm or genetic program that can be initialized and run on client devices and interacts with pool in a server.
Hodjat et al. ("Maintenance of a Long Running Distributed Genetic Programming System for Solving Problems Requiring Big Data", 10 March 2014) teaches the ECStar genetic programming system implemented on cloud scale, particularly monitoring of the system and archive selection pressure through alive/dead state.
Hodjat et al. ("Introducing an Age-Varying Fitness Estimation Function", 19 April 2013) teaches evolutionary computation, particularly the age-varying approach with pseudocode and its application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON W CHEUNG whose telephone number is (571) 272-9930.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LWC/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124